DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 01/21/2021, is acknowledged. Applicant's amendment of claims 1, 4, 13, and 16, cancellation of claim 20, and addition of claim 21 filed in “Claims” filed on 01/21/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-19 and 21 pending for prosecution, wherein claims 1-12 have been withdrawn from consideration, and claims 13-19 and 21 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call and subsequent from Attorney Chien-hung Yu, Reg. No. 74,923 on 01/29/2021.
i. Claims 10-12 and 21 have been cancelled. 
ii. Claims 1 and 13 have been amended 
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:

providing a substrate having a memory region and a peripheral region, wherein the substrate in the memory region has a first dielectric layer thereon, and the substrate in the peripheral region has a second dielectric layer thereon; 
forming a plurality of first gate structures on the first dielectric layer, and at least one second gate structure on the second dielectric layer, wherein the first dielectric layer is between the substrate and the plurality of first gate structures; 
forming a third dielectric layer on the substrate, wherein the third dielectric layer covers the substrate, the first dielectric layer, the plurality of first gate structures, the second dielectric layer and the second gate structure; 
removing portions of the first dielectric layer and simultaneously removing portions of the third dielectric layer on the substrate on both sides of the plurality of first gate structures, so as to form first spacers on the sidewalls of the first gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of first gate structures; 
removing the first spacers on the sidewalls of the first gate structures, and simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; 
forming a fourth dielectric layer to cover the second gate structure, the second dielectric layer, the substrate, the first dielectric structures, and the plurality of first gate structures; and 

iv. Claim 13 has been amended, and the whole claim after this amendment will read as follows:
13.	(Examiner’s Amendment) A method for manufacturing a semiconductor structure, comprising: 
providing a substrate having a first dielectric layer thereon; 
forming a plurality of gate structures on the first dielectric layer, wherein the first dielectric layer is between the substrate and the plurality of gate structures; 
forming a second dielectric layer on the substrate, wherein the second dielectric layer covers the substrate, the first dielectric layer and the plurality of gate structures; 
removing portions of the first dielectric layer and simultaneously removing portions of the second dielectric layer on the substrate on both sides of the plurality of gate structures, so as to form first spacers on the sidewalls of the gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of gate structures; 
removing the first spacers on the sidewalls of the gate structures, and 5Customer No.:31561 Docket No.: 71509-US-PA Application No.: 16/168,847simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; 
forming a third dielectric layer to cover the substrate, the first dielectric structures and the plurality of gate structures; and 

v. Claim 10 has been cancelled, and the whole claim after this amendment will read as follows:
10.	(Cancelled) 
vi. Claim 11 has been cancelled, and the whole claim after this amendment will read as follows:
11.	(Cancelled) 
vii. Claim 12 has been cancelled, and the whole claim after this amendment will read as follows:
12.	(Cancelled) 
viii. Claim 21 has been cancelled, and the whole claim after this amendment will read as follows:
21.	(Cancelled) 
Upon further consideration, the Examiner finds that the withdrawn claims 1-9 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 08/08/2019 for claims 1-9 and the non-elected claims 1-9 are entered. Authorization for this examiner’s amendment was given a phone call and subsequent from Attorney Chien-hung Yu, Reg. No. 74,923 on 01/29/2021. 	                                                      
	Thus, this office considers claims 1-9 and 13-19 pending for prosecution.
Reason for Allowances
Claims 1-9 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “removing portions of the first dielectric layer and simultaneously removing portions of the third dielectric layer on the substrate on both sides of the plurality of first gate structures, so as to form first spacers on the sidewalls of the first gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of first gate structures; removing the first spacers on the sidewalls of the first gate structures, and simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; forming a fourth dielectric layer to cover the second gate structure, the second dielectric layer, the substrate, the first dielectric structures, and the plurality of first gate 2Customer No.:31561 Docket No.: 71509-US-PA Application No.: 16/168,847 structures; and removing a portion of the fourth dielectric layer on the substrate in the memory region to form second spacers on the sidewalls of the first gate structures and the sidewalls of the first dielectric structures”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.					
Claims 2-9, are allowed as those inherit the allowable subject matter from claim 1. 
Regarding Claim 13: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s 
Claims 14-19, are allowed as those inherit the allowable subject matter from claim 13.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lee (US 20030198104 A1; hereinafter Lee) “Nonvolatile memory devices and methods of fabricating the same”.
Zheng (US 20130273702 A1; hereinafter Zheng) “Integration Flow For LDD And Spacer Fabrication On A Sacrificial Amorphous Carbon Gate Structure”.	
Song) “Memory device and method of manufacturing the same”.
Wang (US 20110230029 A1; hereinafter Wang) “METHOD OF FABRICATING GATE ELECTRODE USING A HARD MASK WITH SPACERS”.
Prior Art Lee teaches nonvolatile memory devices and methods of fabricating the same and, more particularly, to floating trap type nonvolatile memory devices and methods of fabricating the same ([0003]), wherein (Figs. 9+; [0044+]) providing a substrate having a first dielectric layer thereon; forming a plurality of gate structures on the first dielectric layer, wherein the first dielectric layer is between the substrate and the plurality of gate structures; forming a second dielectric layer on the substrate, wherein the second dielectric layer covers the substrate, the first dielectric layer and the plurality of gate structures; removing portions of the first dielectric layer the second dielectric layer on the substrate on both sides of the plurality of gate structures, to form first spacers on the sidewalls of the gate structures, and form dielectric structures. But, Prior Art Lee does not expressly teach “removing portions of the first dielectric layer and simultaneously removing portions of the third dielectric layer on the substrate on both sides of the plurality of first gate structures, so as to form first spacers on the sidewalls of the first gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of first gate structures; removing the first spacers on the sidewalls of the first gate structures, and simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; forming a fourth dielectric layer to cover the second gate structure, the second dielectric layer, the 
Prior Art Zheng teaches a spacer fabrication process on a gate structure ([Abstract]), wherein (Figs. 1+; [0025+]) forming a gate on a gate oxide layer, where the gate oxide layer is in between the gate and the substrate. A first spacer is formed over the gate, the substrate, and the oxide layer, and then first spacer is removed. Then a second spacer is formed over the gate, the substrate, and the oxide layer, and then second spacer is removed. Then a third spacer is formed over the gate, the substrate, and the oxide layer. Next, an etch back of the third spacer layer is performed to remove a portion of third spacer layer at the top of the gate and on the top surface of the Zheng does not expressly teach “removing portions of the first dielectric layer and simultaneously removing portions of the third dielectric layer on the substrate on both sides of the plurality of first gate structures, so as to form first spacers on the sidewalls of the first gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of first gate structures; removing the first spacers on the sidewalls of the first gate structures, and simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; forming a fourth dielectric layer to cover the second gate structure, the second dielectric layer, the substrate, the first dielectric structures, and the plurality of first gate 2Customer No.:31561 Docket No.: 71509-US-PA Application No.: 16/168,847 structures; and removing a portion of the fourth dielectric layer on the substrate in the memory region to form second spacers on the sidewalls of the first gate structures and the sidewalls of the first dielectric structures” (claim 1); or “removing portions of the first dielectric layer and simultaneously removing portions of the second dielectric layer on the substrate on both sides of the plurality of gate structures, so as to form first spacers on the sidewalls of the gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of gate structures; removing the first spacers on the sidewalls of the gate structures, and 5Customer No.:31561 Docket No.: 71509-US-PA Application No.: 16/168,847 simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; forming a third dielectric layer to cover the substrate, the first dielectric structures and the plurality of gate structures; and removing 
Prior Art Song teaches a memory device and a method of fabricating the same are provided. The method includes forming a gate stack on a semiconductor substrate and partially exposing upper end portions of the semiconductor substrate by etching the gate stack to form a gate stack structure ([Abstract]), wherein (Fig. 3A+; [0033+]) method of fabricating a memory device according to an embodiment of the present invention will now be described in greater detail with reference to FIGS. 3A through 3F. Referring to FIG. 3A, a tunneling oxide layer, a dielectric layer, a blocking oxide layer, and a gate electrode layer are sequentially formed on a semiconductor substrate, thus forming a gate stack structure; both ends of the ONO layer are etched and removed so that the width of the ONO layer is equivalent to that of the gate electrode layer; the ONO layer is etched such that the width of the dielectric layer or the tunneling oxide layer increases from top to bottom, compared to the width of the blocking oxide layer or the gate electrode layer on the dielectric layer and the tunneling oxide layer. But, Prior Art Song does not expressly teach “removing portions of the first dielectric layer and simultaneously removing portions of the third dielectric layer on the substrate on both sides of the plurality of first gate structures, so as to form first spacers on the sidewalls of the first gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of first gate structures; removing the first spacers on the sidewalls of the first gate structures, and simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first 
Prior Art Wang teaches a method for fabricating a semiconductor device is disclosed. In an embodiment, the method may include providing a semiconductor substrate; forming gate material layers over the semiconductor substrate; forming a hard mask layer over the gate material layers; patterning the hard mask layer to from a hard mask pattern; forming a spacer layer over the hard mask pattern; etching back the spacer layer to form spacers over sidewalls of the hard mask pattern; etching the gate Wang does not expressly teach “removing portions of the first dielectric layer and simultaneously removing portions of the third dielectric layer on the substrate on both sides of the plurality of first gate structures, so as to form first spacers on the sidewalls of the first gate structures, [[and]] form dielectric structures and expose the substrate on the both sides of the plurality of first gate structures; removing the first spacers on the sidewalls of the first gate structures, and simultaneously removing a portion of the dielectric structures to form first dielectric structures, wherein bottom widths of the first dielectric structures are less than bottom widths of the dielectric structures; forming a fourth dielectric layer to cover the second gate structure, the second dielectric layer, the substrate, the first dielectric structures, and the plurality of first gate 2Customer No.:31561 Docket No.: 71509-US-PA Application No.: 16/168,847 structures; and removing a portion of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898